       Case: 5:19-cv-00951-JRA Doc #: 19 Filed: 09/24/19 1 of 2. PageID #: 273



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO

                                                       )
ANNAMARIE HANNAY, ADDA GAPE,                           )
and JOHN KOHL,                                         )
                                                       )       No. 5:19-cv-00951-JRA
               Plaintiffs,                             )
                                                       )
v.                                                     )       Judge John R. Adams
                                                       )
AMERICAN FEDERATION OF STATE,                          )       Magistrate Judge Kathleen B. Burke
COUNTY, AND MUNICIPAL                                  )
EMPLOYEES, OHIO COUNCIL 8, et al.                      )
                                                       )
               Defendants.                             )


       UNCONTESTED VOLUNTARY MOTION TO DISMISS WITH PREJUDICE

     Plaintiffs Annamarie Hannay, Adda Gape, and John Kohl, pursuant to Fed. R. of Civ. Pro.

41(a)(2), respectfully request that this Court issue an order dismissing all their claims against all

Defendants with prejudice pursuant to the settlement agreement entered between the Plaintiffs

and Defendant AFSCME Council 8 on September 16, 2019 resolving the dispute between them

and all of the claims Plaintiffs have alleged in this case. The parties agree that the conditions of

the settlement agreement have been satisfied and there is no further dispute between them to

resolve. Defendants do not oppose this motion. Therefore, Plaintiffs request that this Court

dismiss all of their claims against all Defendants with prejudice.


Dated: September 24, 2019                              Respectfully Submitted,

                                                       ANNAMARIE HANNAY,
                                                       ADDA GAPE, AND
                                                       JOHN KOHL

                                                       By: /s/ Jeffrey Schwab



                                                  1
      Case: 5:19-cv-00951-JRA Doc #: 19 Filed: 09/24/19 2 of 2. PageID #: 274



Jeffrey M. Schwab                            Daniel Dew
Daniel R. Suhr                               Robert Alt
LIBERTY JUSTICE CENTER                       THE BUCKEYE INSTITUTE
190 South LaSalle Street, Suite 1500         88 East Broad Street, Suite 1120
Chicago, Illinois 60603                      Columbus, OH 43215
Telephone (312) 263-7668                     Telephone (614) 224-4422
jschwab@libertyjusticecenter.org
dsuhr@libertyjusticecenter.org               Attorneys for Plaintiffs




                                         2
